IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON
                                                FILED
                     JANUARY 1998 SESSION
                                                February 9, 1998

                                               Cecil Crowson, Jr.
JAMES WILLARD CROOM,           )                Appellate C ourt Clerk
                               )    NO. 02C01-9703-CC-00104
      Appellant                )
                               )    LAKE COUNTY
VS.                            )
                               )    HON. R. LEE MOORE, JR.,
BILLY COMPTON, WARDEN,         )    JUDGE
                               )
      Appellee.                )    (Habeas Corpus)



FOR THE APPELLANT:                  FOR THE APPELLEE:

JAMES WILLARD CROOM (Pro Se)        JOHN KNOX WALKUP
#235162                             Attorney General and Reporter
L. C. R. C. F.
Route 1, Box 330                    ELIZABETH T. RYAN
Tiptonville, TN 38079               Assistant Attorney General
                                    Cordell Hull Building, 2nd Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    C. PHILLIP BIVENS
                                    District Attorney General
                                    P. O. Drawer E
                                    Dyersburg, TN 38025-2005




OPINION FILED:



AFFIRMED - RULE 20



JOE G. RILEY,
JUDGE
                                      ORDER


       Petitioner, James Willard Croom, sought habeas corpus relief in the Circuit

Court of Lake County alleging that his drug indictment was fatally insufficient for

failure to state the appropriate mens rea. Pursuant to Rule 20, Tennessee Court of

Criminal Appeals, we AFFIRM the trial court’s dismissal of the petition.



       In his petition for writ of habeas corpus the petitioner alleged that the drug

indictment leading to his conviction and sentence was insufficient in charging that

he “did unlawfully possess with intent to sell or deliver a controlled substance, to-wit:

cocaine....” He specifically alleges that this language fails to charge the appropriate

mens rea and is, therefore, void.



       We find that the language of this indictment provided adequate notice to both

the defendant and the trial court of the offense alleged and is not deficient. State

v. Hill, 954 S.W.2d 725 (Tenn. 1997).



       The judgment of the trial court is AFFIRMED pursuant to Tennessee Court

of Criminal Appeals Rule 20.



                                                   ____________________________
                                                   JOE G. RILEY, JUDGE




CONCUR:

________________________________
JOE B. JONES, PRESIDING JUDGE


________________________________
PAUL G. SUMMERS, JUDGE